DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement that was filed on 17 March 2020 complies with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.

Status of the Claims
Claims 1-20 were originally presented having a filing date of 17 March 2020 and claiming priority to PCT/US2017/052226 that was filed on 19 September 2017.    A Preliminary Amendment was filed on 17 March 2020.    Claim 18 was amended via the Preliminary Amendment.
	
Drawings
The drawings, filed on 17 March 2020, are accepted by the Examiner.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 further recites “an aircraft cockpit” three times in Ln. 10, 11, and 12.  It is unclear whether there are multiple aircraft cockpits or if these are all referring to the same aircraft cockpit.
With regard to the limitations “the aircraft” recited in claim 2, Ln. 2, claim 3, Ln. 2, claim 7, Ln. 3 and claim 9, Ln. 3, there is insufficient antecedent basis for this limitation in the claim(s).
Claims 4-6, 8, and 10-12 are also rejected due to their dependence upon rejected claim 1.
Claim 13 recites the limitation “the processor” in Ln. 2-3.  There is insufficient antecedent basis for this limitation.
Claim 13 further recites “a remote state” twice in Ln. 6 and 8.  It is unclear whether there are two different remote states or the same remote state.
Claim 13 still further recites “an aircraft cockpit” three times in Ln. 5 and 7.  It is unclear whether there are multiple/different aircraft cockpits or if these are the same aircraft cockpit.
Claim 14 recites “the wireless communication module” in Ln. 3.  There is insufficient antecedent basis for this limitation.
With regard to the limitations “the aircraft” recited in claim 14, Ln 2, claim 15, Ln. 2, claim 19, Ln 3, and claim 20, Ln. 3, there is insufficient antecedent basis for this limitation in the claim(s).
Claim 20 recites “an aircraft computer” in Ln. 2.  It is unclear whether this is the same “aircraft computer” recited in claim 19 or a different aircraft computer.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication Number 2015/0120097 to Hathaway.
As per claim 1, Hathaway discloses a portable computerized device for an aircraft control system (see at least Hathaway, Fig. 1, showing tablet 100), comprising:
an input system for inputting commands (see at least Hathaway, Fig. 2, showing user interface 140);
a device display for displaying information on the computerized device (see at least Hathaway, Fig. 1, tablet 100, showing display 150);
a processor (see at least Hathaway, Fig. 1, showing microprocessor 110);
a wireless communication module (see at least Hathaway, Fig. 1, showing RF transceiver chip 170, antenna 172, Wi-Fi 192,  Bluetooth 194); and
a non-transitory computer readable medium comprising computer executable instructions, the computer executable instructions configured to cause the processor to perform a method, the method comprising (see at least Hathaway, Fig. 1, showing Flash memory 120 and RAM 130):
detecting whether the portable computerized device is in a cockpit state such that the portable computerized device is in and/or docked to an aircraft cockpit (see at least Hathaway, [0024]; [0026]; and [0057]) or
if the portable computerized device is in a remote state such that the portable computerized device is not in an aircraft cockpit or is not docked to an aircraft cockpit (see at least Hathaway, [0024] disclosing a third device that is not mounted to a power data block and issued by the flight attendants in the cabin; [0026] discloses an undocked tablet which can be docked as well; [0038] disclosing that the tablet may also be used by the flight attendant in the cabin to videotape any passenger interference events or incidents; and [0057] disclosing that the tablet may be used on the aircraft or off the aircraft);
wherein, if the portable computerized device is in a remote state, operating in a remote mode (see at least Hathaway, [0024]; [0026]; [0029] disclosing that data from the aircraft integration device may be transmitted wirelessly by the table 100 via cellular link to a nearby base station tower 50 or via a wi-fi connection to a wi-fi router 60 at a ground-based station; and [0057]); and
wherein, if the portable computerized device is in a cockpit state, operating in a local mode (see at least Hathaway, [0024] disclosing first and second devices which are mounted to a power data block in the cockpit; and [0026]).
As per claim 13, Hathaway discloses a non-transitory computer readable medium (see at least Hathaway, Fig. 1, showing Flash memory 120 and RAM 130) comprising
computer executable instructions, the computer executable instructions configured to cause the processor of a portable computerized device to perform a method, the method comprising (see at least Hathaway, Fig. 1, tablet 100 showing Flash memory 120 and RAM 130):
detecting whether the portable computerized device is in a cockpit state such that the portable computerized device is in and/or docked to an aircraft cockpit (see at least Hathaway, [0026] "docked" in the cockpit) or 
if the portable computerized device is in a remote state such that the portable computerized device is not in an aircraft cockpit or is not docked to an aircraft cockpit (see at least Hathaway, [0024] disclosing a third device that is not mounted to a power data block and issued by the flight attendants in the cabin; [0026] discloses an undocked tablet which can be docked as well; [0038] disclosing that the tablet may also be used by the flight attendant in the cabin to videotape any passenger interference events or incidents; and [0057] disclosing that the tablet may be used on the aircraft or off the aircraft);
wherein, if the portable computerized device is in a remote state, operating in a remote mode (see at least Hathaway, [0024]; [0026]; [0029] disclosing that data from the aircraft integration device may be transmitted wirelessly by the table and
wherein, if the portable computerized device is in a cockpit state, operating in a local mode (see at last Hathaway, [0026]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hathaway as applied to claims 1 and 13 above, and further in view of U.S. Patent Publication Number 2012/0265372 to Hedrick.
As per claim 2, Hathaway discloses all of the limitations of claim 1, as discussed above.  Hathaway further teaches the limitation wherein in the remote mode, the method includes wirelessly communicating … via the wireless communication module … (see at least Hathaway, [0042] disclosing additional operating environmental data may be received from a satellite; [0056] disclosing that the device is used in a remote mode to communicate between flight deck and cabin crew via wireless connection).  But, Hathaway does not explicitly disclose communication with the aircraft via the wireless communications module directly or indirectly.
However, Hedrick teaches a comparable device where it is known to add the disclosed limitation (see at least Hedrick, Fig. 3, step 310, establish link with off-board provider, step 320, receive data from off-board provider, step 340, establish link with on-board cockpit system; Fig. 4, showing step 410 establish link with avionics device; [0018]; [0026]; [0031]).
Both Hathaway and Hedrick are analogous art to claim 2 because they are in the same field of aircraft systems interfacing with mobile devices such as tablets. Hathaway is directed to an apparatus providing integrated communication and application systems implemented using multipurpose portable electronic devices, such as wireless-enabled touch sensitive tablets (see at least Hathaway [0009]).  Hedrick is direct to methods, systems and apparatus for using a wireless portable 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided a remote mode generated user interface to wirelessly communicate with the aircraft via the wireless communication module directly or indirectly, as disclosed in Hedrick.  The results would have been predicable to one of ordinary skill in the art. 
As per claim 3, Hathaway further teaches the limitation wherein in the remote mode, the method includes communicating …  indirectly through ground based or satellite based communication devices (see at least Hathaway, [0042] disclosing additional operating environmental data may be received from a satellite). But Hathaway does not explicitly teach the limitation communicating with the aircraft. 
However, Hedrick teaches a comparable device where it is known to add the disclosed limitation (see at least Hedrick, Fig. 3, step 310, establish link with off-board provider, step 320, receive data from off-board provider, step 340, establish link with on-board cockpit system; Fig. 4, showing step 410 establish link with avionics device; [0018]; [0026]; [0031]).
Both Hathaway and Hedrick are analogous art to claim 3 because they are in the same field of aircraft systems interfacing with mobile devices such as tablets. Hathaway is directed to an apparatus providing integrated communication and application systems implemented using multipurpose portable electronic devices, such as wireless-enabled touch sensitive tablets (see at least Hathaway [0009]).  
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided a remote mode generated user interface to, via satellite based communication devices, communicate with the aircraft, as disclosed in Hedrick.  The results would have been predicable to one of ordinary skill in the art. 
As per claim 4, Hathaway further teaches the limitation wherein the method includes providing a remote mode generated user interface (GUI) in the remote state (see at least Hathaway, [0026]; [0056]).  
As per claim 5, Hathaway further teaches the limitation wherein the method includes providing a local mode generated user interface (GUI) (see at least Hathaway, [0026]).
As per claim 6, Hathaway further teaches the limitation wherein the remote mode GUI and the local mode GUI are different in at least one function (see at least Hathaway, [0024] discloses first and second devices which are mounted to a power data block in the cockpit, and a third device that is not mounted to a power data block and issued by the flight attendants in the cabin; [0026] discloses an undocked tablet which can be docked as well; [0038] disclosing that the tablet may also be used by the flight attendant in the cabin to videotape any passenger interference events or incidents).
As per claim 14, Hathaway discloses all of the limitations of claim 13, as discussed above.  Hathaway further teaches the limitation wherein in the remote mode, the method includes wirelessly communicating … via the wireless communication module … (see at least Hathaway, [0042] disclosing additional operating environmental data may be received from a satellite; [0056] disclosing that the device is used in a remote mode to communicate between flight deck and cabin crew via wireless connection).  But, Hathaway does not explicitly disclose communication with the aircraft via the wireless communications module directly or indirectly.
However, Hedrick teaches a comparable device where it is known to add the disclosed limitation (see at least Hedrick, Fig. 3, step 310, establish link with off-board provider, step 320, receive data from off-board provider, step 340, establish link with on-board cockpit system; Fig. 4, showing step 410 establish link with avionics device; [0018]; [0026]; [0031]).
Both Hathaway and Hedrick are analogous art to claim 14 because they are in the same field of aircraft systems interfacing with mobile devices such as tablets. Hathaway is directed to an apparatus providing integrated communication and application systems implemented using multipurpose portable electronic devices, such as wireless-enabled touch sensitive tablets (see at least Hathaway [0009]).  Hedrick is direct to methods, systems and apparatus for using a wireless portable avionics device in conjunction with on-board flight systems or off-board service providers (see at least Hedrick at Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided a remote mode generated user interface to wirelessly communicate with the aircraft via the wireless communication module directly or indirectly, as 
As per claim 15, Hathaway further teaches the limitation wherein in the remote mode, the method includes communicating …  indirectly through ground based or satellite based communication devices (see at least Hathaway, [0042] disclosing additional operating environmental data may be received from a satellite). But Hathaway does not explicitly teach the limitation communicating with the aircraft. 
However, Hedrick teaches a comparable device where it is known to add the disclosed limitation (see at least Hedrick, Fig. 3, step 310, establish link with off-board provider, step 320, receive data from off-board provider, step 340, establish link with on-board cockpit system; Fig. 4, showing step 410 establish link with avionics device; [0018]; [0026]; [0031]).
Both Hathaway and Hedrick are analogous art to claim 15 because they are in the same field of aircraft systems interfacing with mobile devices such as tablets. Hathaway is directed to an apparatus providing integrated communication and application systems implemented using multipurpose portable electronic devices, such as wireless-enabled touch sensitive tablets (see at least Hathaway [0009]).  Hedrick is direct to methods, systems and apparatus for using a wireless portable avionics device in conjunction with on-board flight systems or off-board service providers (see at least Hedrick at Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided a remote mode generated user interface to, via satellite based , communicate with the aircraft, as disclosed in Hedrick.  The results would have been predicable to one of ordinary skill in the art. 
As per claim 16, Hathaway further teaches the limitation wherein the method includes providing a remote mode generated user interface (GUI) in the remote state (see at least Hathaway, [0026]; [0056]). 
As per claim 17, Hathaway further teaches wherein the method includes providing a local mode generated user interface (GUI) (see at least Hathaway, [0026]).
As per claim 18, Hathaway discloses wherein the remote mode GUI and the local mode GUI are different in at least one function (see at least Hathaway, [0038] [0024] discloses first and second devices which are mounted to a power data block in the cockpit  [0026] discloses an embodiment of an undocked tablet which can be docked as well; [0038] disclosing that the tablet may also be used by the flight attendant in the cabin to videotape any passenger interference events).
As per claim 19, Hathaway discloses all of the limitations of claim 13, as discussed above.  But, Hathaway does not explicitly disclose the limitation wherein the method includes remotely communicating with an aircraft computer to exclusively control at least one system of the aircraft in the remote mode.
However, Hedrick teaches a comparable device where it is known to add the disclosed limitation (see at least Hedrick, [0026] disclosing that flight-related data, received from the provider in the form of flight plan components, may be transmitted to the flight management system through the wireless link).
Both Hathaway and Hedrick are analogous art to claim 19 because they are in the same field of aircraft systems interfacing with mobile devices such as tablets. 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided a remote mode which includes communicating with an aircraft computer to exclusively control at least one system of the aircraft, as disclosed in Hedrick.  The results would have been predicable to one of ordinary skill in the art. 
Claims 7, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hathaway and Hedrick as applied to claims 1, 3 and 19 above, and further in view of U.S. Patent Publication Number 2016/0200421 to Morrison.
As per claim 7, the combination of Hathaway and Hedrick disclose all of the limitations of claim 1, as disclosed above.  Hedrick further teaches the limitation wherein the portable computerized device is configured to remotely communicate with an aircraft computer … (see at least Hedrick, [0026] disclosing that users may use the portable computerized device to enter data into the flight management system).
But neither Hathaway nor Hedrick explicitly disclose the limitation to exclusively control at least one system of the aircraft in the remote mode.

Hathaway, Hedrick and Morrison are analogous art to claim 7 because they are in the same field of aircraft systems interfacing with mobile devices such as tablets. Hathaway is directed to an apparatus providing integrated communication and application systems, implemented using multipurpose portable electronic devices, such as wireless-enabled touch sensitive tablets (see at least Hathaway [0009]).  Hedrick is direct to methods, systems and apparatus for using a wireless portable avionics device in conjunction with on-board flight systems or off-board service providers (see at least Hedrick at Abstract).  Morrison is directed to methods and systems for a full scale vertical takeoff and landing manned or unmanned aircraft which includes a tablet-based motion command, or mission planning system to provide the operate with “drive by wire” style direct control (see at least Morrison, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable computerized device for an aircraft control system as disclosed in Hathaway and Hedrick, to include the benefit using the portable computerized device configured to remotely communicate with an aircraft computer to exclusively control at least one system of the aircraft in the remote mode, as disclosed in Morrison.  Doing so would add redundancy to the flight computers increasing flight safety (see at least Morrison, [0027]). 
As per claim 8, the combination of Hathaway and Hedrick discloses all of the limitations of claim 3, as discussed above.  But, neither Hathaway nor Hedrick wherein the portable computerized device is configured to directly locally communicate with an aircraft computer in the local mode to act as a proxy controller of the aircraft. 
However, Morrison teaches this limitation (see at least Morrison, [0027], [0041]).
Hathaway, Hedrick and Morrison are analogous art to claim 8 because they are in the same field of aircraft systems interfacing with mobile devices such as tablets. Hathaway is directed to an apparatus providing integrated communication and application systems, implemented using multipurpose portable electronic devices, such as wireless-enabled touch sensitive tablets (see at least Hathaway [0009]).  Hedrick is direct to methods, systems and apparatus for using a wireless portable avionics device in conjunction with on-board flight systems or off-board service providers (see at least Hedrick at Abstract).  Morrison is directed to methods and systems for a full scale vertical takeoff and landing manned or unmanned aircraft which includes a tablet-based motion command, or mission planning system to provide the operate with “drive by wire” style direct control (see at least Morrison, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable computerized device for an aircraft control system as disclosed in Hathaway and Hedrick, to include the benefit of directly locally communicating with an aircraft computer in the local mode to act as a proxy controller of the aircraft with the portable computerized device, as disclosed in 
As per claim 20, the combination of Hathaway and Hedrick discloses all of the limitations of claim 19, as discussed above.  But, neither Hathaway nor Hedrick explicitly disclose the limitation wherein the method includes directly locally communicating with an aircraft computer in the local mode to act as a proxy controller of the aircraft.
However, Morrison teaches this limitation (see at least Morrison, [0027], [0048]).
Hathaway, Hedrick and Morrison are analogous art to claim 20 because they are in the same field of aircraft systems interfacing with mobile devices such as tablets. Hathaway is directed to an apparatus providing integrated communication and application systems, implemented using multipurpose portable electronic devices, such as wireless-enabled touch sensitive tablets (see at least Hathaway [0009]).  Hedrick is direct to methods, systems and apparatus for using a wireless portable avionics device in conjunction with on-board flight systems or off-board service providers (see at least Hedrick at Abstract).  Morrison is directed to methods and systems for a full scale vertical takeoff and landing manned or unmanned aircraft which includes a tablet-based motion command, or mission planning system to provide the operate with “drive by wire” style direct control (see at least Morrison, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable computerized device for an aircraft control system, as .
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hathaway, Hedrick, and Morrison as applied to claim 8 above, and further in view of U.S. Patent Publication Number 2017/0251501 to Batsakes et al. (hereafter Batsakes).
As per claim 9, the combination of Hathaway, Hedrick and Morrison discloses all of the limitations of claim 8, as discussed above.  Morrison teaches the limitation and vice-versa (which is interpreted as displaying aircraft information on the portable computerized device, see at least Morrison, [0027]). But, neither Hathaway, Hedrick, nor Morrison explicitly disclose the limitation wherein, in the local mode, information from the portable computerized device can be displayed on a primary display in the cockpit of the aircraft … .
However, Batsakes teaches this limitation (see at least Batsakes, [0026]).
Hathaway, Hedrick, Morrison and Batsakes are analogous art to claim 9 because they are in the same field of aircraft systems interfacing with mobile devices such as tablets. Hathaway is directed to an apparatus providing integrated communication and application systems implemented using multipurpose portable electronic devices, such as wireless-enabled touch sensitive tablets (see at least Hathaway [0009]).  Hedrick is direct to methods, systems and apparatus for using a wireless portable avionics device in conjunction with on-board flight systems or 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable computerized device for an aircraft control system as disclosed in Hathaway, Hedrick and Morrison to provide the benefit of displaying information from the portable computerized device on a primary display in the cockpit of the aircraft, as disclosed in Batsakes.  Doing so would provide access to information contained within the tablet where suitable mounting locations are unavailable for tablet display (see at least Batsakes, [0004]).
As per claim 10, Hathaway discloses wherein in the local mode, the portable computerized device is docked to a device mount in the cockpit (see at least Hathaway, [0026]).
As per claim 11, Hathaway discloses  wherein, in the local mode, the device locally communicates with the aircraft computer via a hard wire connection (see at least Hathaway, [0011], [0026]).
As per claim 12, Hathaway discloses wherein, in the local mode, the portable computerized device is positioned in a heads-up position in the cockpit (see at least Hathaway, Fig. 3).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner




/PATRICK M BRADY/Examiner, Art Unit 3666             

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666